Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 02/09/2021.
Priority
This application, Pub. No. US 2017/0219574 A1, is a National Stage of International Patent Application No. PCT/JP2015/068758, filed 06/30/2015, Pub. No. WO2016/002742, which claims foreign priority to JP 2014-136355, filed July 1, 2014. 
Status of Claims
Claims 1, 3 and 7-14 are currently pending.  Claims 1-14 have been originally pending and subject to restriction/election requirement mailed 09/04/2018.  Claims 1, 3, 5 and 6 have been amended, and Claims 2 and 4 have been cancelled, as set forth in Applicant’s amendment entered 05/09/2019.  Claim 15 has been added, as set forth in Applicant’s amendment entered 01/10/2020.  Claim 1 has been amended, and Claims 5, 6 and 15 have been cancelled, as set forth in Applicant’s amendment entered 02/09/2021.  Claims 8-14 are withdrawn from further consideration.  Claims 1, 3 and 7 are examined.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejections of Claims 5, 6 and 15 are moot in view of Applicant’s cancellation of the claims.
II.	The provisional rejection of Claims 1, 3, 5-7 and 15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-17 of copending Application No. 16/840,449, Pub. No. US 2020/0240987 A1, published 07/30/2020, in view of Kanahara et al., “Fabrication of gold nanoparticle-polymer composite particles with raspberry, core-shell and amorphous morphologies at room temperature via electrostatic interactions and diffusion,” Soft Matter, 2014 Jan 14, vol. 10, issue 2, pp. 275-280; first published on 11 Oct 2013, is withdrawn in view of the Terminal Disclaimer filed and approved on 02/09/2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“genus-species”).  
This rejection is maintained from the previous Office Action.
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    793
    771
    media_image1.png
    Greyscale



The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1)	Scope of the invention/Level of skill and knowledge in the art/predictability in the art:
The claims broadly encompass a resin-metal composite with a structure formed by immobilizing metal particles on a resin particle.  The instant specification does not provide any limited definition for the term “resin particle” but broadly states that:

    PNG
    media_image2.png
    154
    939
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    157
    942
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    155
    934
    media_image4.png
    Greyscale

Emphasis added.  


The level of skill in the art is high.  In particular, as evidenced by Kanahara et al., “Fabrication of gold nanoparticle-polymer composite particles with raspberry, core-shell and amorphous morphologies at room temperature via electrostatic interactions and diffusion,” Soft Matter, 2014 Jan 14, vol. 10, issue 2, pp. 275-280; first published on 11 Oct 2013 (PTO-892 mailed 08/31/2018), composite microspheres containing inorganic nanoparticles (NPs) have received significant attention due to their potential applications in photonics, electronics and biotechnologies, and various methods of incorporating NPs into polymer particles have been developed, including so-called in situ and ex situ approaches.   See page 275, Introduction.  At the same time, as further evidenced by Kanahara et al., it was not within the skill of the art to predict the mode of incorporation of NPs into polymer particles:

    PNG
    media_image5.png
    186
    1009
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    127
    1002
    media_image6.png
    Greyscale

See page Abstract; Emphasis added.  


Furthermore, as unambiguously stated in the instant disclosure, for example, in 
paragraph [0046], there is no structure/function correlation within the instantly claimed genus of resin-metal composites at least because among metal particles, only gold and palladium allegedly provide excellent visual recognition and easy immobilization of the antigen or antibody:

    PNG
    media_image7.png
    303
    727
    media_image7.png
    Greyscale



(2)	Partial structure/disclosure of drawings/physical and/or chemical properties and functional characteristics and Method of making the claimed invention/actual reduction to practice:
The instant specification is limited to the preparation and use of poly-2-vinylpyridine (Embodiments 1-6), poly-4-vinylpyridine (Embodiment 7), poly-3-vinylpyridine (Embodiment 8), or 2-(diisopropylamino)ethyl methacrylate (Embodiment 9) for preparation of a resin-gold composite, wherein the gold particles include encased gold particles completely encased in the resin particle, partially exposed gold particles having a portion embedded in the resin particle and a portion exposed from the resin particle, and surface-adsorbed gold particles absorbed on the surface of the resin particle, and at least portions of the particles are three-dimensionally distributed in a surface section of the resin particle, but only for poly-2-vinylpyridine (Embodiments 2 and 3), the existence of 60 wt % to 100 wt % of the metal particles in the surface section was demonstrated in the application as filed; and for poly-4-vinylpyridine (Embodiment 7), poly-3-vinylpyridine (Embodiment 8), or 2-(diisopropylamino)ethyl methacrylate (Embodiment 9) by the statement in the declaration by Yasufumi Matsumura under 37 CFR § 1.132 filed 01/10/2020; and for polypyrrole, polyamide, polyamic acid or polyimide by the statement in the declaration by Yasufumi Matsumura under 37 CFR § 1.132 filed 02/09/2021.
Further, the specification describes a process for preparing resin-gold composites, made of 4 polymers and having the average particle size of the resin-gold composite within a narrow range from 345 nm to 625 nm, the average particle size of the gold particles within a narrow range from 24.0 nm to 46.3 nm and the gold loading in the range within a narrow range from 53.2 wt% to 55.7 wt%, which resin-gold composites upon labelling an antibody show good color development for 256-fold diluted antigen:
(1)	poly-2-vinylpyridine, 438 nm, 25 nm; 54.7 wt%;
(2)	poly-2-vinylpyridine, 399 nm, 25 nm; 53.2 wt%;
(3)	poly-2-vinylpyridine, 510 nm, 46.3 nm; 54.2 wt%;
(4)	poly-2-vinylpyridine, 625 nm, 25.0 nm; 55.3 wt%;
(5)	poly-4-vinylpyridine, 448 nm, 24.0 nm; 55.7 wt%;
(6)	poly-3-vinylpyridine, 436 nm, 24.3 nm; 55.5 wt%;
(7)	poly-2-(diisopropylamino)ethyl methacrylate, 345 nm, 24.6 nm; 48.5 wt%.

Notably, poly-2-vinylpyridine-gold composites with the gold particle size of 14.9 nm and 75.0 nm show good color development only for 64- and 16-fold diluted antigen, respectively.
No further characterization of the obtained resin-gold composites is provided in the declaration by Yasufumi Matsumura under 37 CFR § 1.132 filed 01/10/2020.
The declaration by Yasufumi Matsumura under 37 CFR § 1.132 filed 02/09/2021 
is limited to the following structural characterization of the obtained resin-gold composites as follows: 
polypyrrole, the average particle size of the resin-gold composite 312 nm, the average particle size of the formed gold particles 25.1 nm, and the amount of carried gold 26.2 wt%;
polyamide, the average particle size of the resin-gold composite 429 nm, the average particle size of the formed gold particles 23.0 nm, and the amount of carried gold 31.5 wt%;
polyamic acid, the average particle size of the resin-gold composite 470 nm, the average particle size of the formed gold particles 24.4 nm, and the amount of carried gold 44.0 wt%;
polyimide, the average particle size of the resin-gold composite 451 nm, the average particle size of the formed gold particles 25.6 nm, and the amount of carried gold 42.2 wt%;
No data regarding the use of the obtained resin-gold composites as labels is provided in the declaration by Yasufumi Matsumura under 37 CFR § 1.132 filed 02/09/2021.
Since the type of resin and metal particles, particle sizes of metal particles and composites, as well as variations in metal particle loading, clearly have great impact on a composite stability, visibility and durability, one skilled in the art cannot expect that a resin-metal composite composed of resin particles comprising nitrogenous polymers “being provided with, in a repeating unit thereof, a substituent group capable of adsorbing metal ions”, a metal particles comprising silver, nickel, copper, gold, palladium, or an alloy thereof, wherein the average particle size of the metal particles is within the broad range from 1 nm to 80 nm, loading amount of metal particles within the broad range of 15 wt%-70 wt%, and an average particle size of the resin-metal composite is within the broad range from 100 nm to 700 nm, can provide for the desirable functional characteristics in order to be useful as markers in immunoassays.
As above, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad genus.  Here, the claims are broad and generic, with respect to all possible resins and metals.  The possible structural variations are many.  The claims lack written description because there is no disclosure of a representative number of species within the scope of the genus of structural features common to the members of the genus.
Accordingly, Claims 1, 3 and 7 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as obvious over Akamatsu et al., “Synthesis of pH-Responsive Nanocomposite Microgels with Size-Controlled Gold Nanoparticles from Ion-Doped, Lightly Cross-Linked Poly(vinylpyridine),” Langmuir, 2010, vol. 26, No 2, pp. 1254–1259 (IDS submitted 12/30/2016) in view of Kanahara et al., “Fabrication of gold nanoparticle-polymer composite particles with raspberry, core-shell and amorphous morphologies at room temperature via electrostatic interactions and diffusion,” Soft Matter, 2014 Jan 14, vol. 10, issue 2, pp. 275-280; first published on 11 Oct 2013 (PTO-892 mailed 09/04/2018).
This rejection is maintained from the previous Office Action.
Akamatsu et al., throughout the publication, and, for example, in Abstract, teach the synthesis of composite microgels consisting of cross-linked poly(2-vinylpyridine) latexes with gold nanoparticles formed on the surface of the composite microgels:

    PNG
    media_image8.png
    285
    1090
    media_image8.png
    Greyscale

Emphasis added.


As shown at Fig. 3, some of the gold particles are completely encased in the microgels:

    PNG
    media_image9.png
    350
    469
    media_image9.png
    Greyscale
                

    PNG
    media_image10.png
    348
    455
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    182
    921
    media_image11.png
    Greyscale

Emphasis by 2 arrows added.


Accordingly, Akamatsu et al. teach a resin-metal composite, comprising a structure formed by immobilizing a plurality of metal particles on a resin particle, characterized in that the plurality of metal particles includes: first particles, having a portion exposed from the resin particle; and second particles, completely encased in the resin particle; and among the first particles and the second particles, at least portions of the particles are three-dimensionally distributed in a surface section of the resin particle, and 100 wt % of the metal particles exist in the surface section, wherein the polymer being provided with, in a repeating unit thereof, a substituent group capable of adsorbing metal ions, wherein the average particle size of the metal particles is within a range from 1 nm to 80 nm; wherein the average particle size thereof is within a range from 100 nm to 700 nm, as recited in the instant Claim 1; and wherein the metal particles are gold particles, as recited in the instant Claim 7.  
Akamatsu et al. do not specifically teach a resin-metal composite, wherein the quantity of the carried metal particles is within a range from 15 wt % to 70 wt %, as recited in Claim 1, and wherein 5 wt % to 90 wt % of the metal particles existing in the surface section are the particles having a portion exposed from the resin particle, as recited in Claim 3.  
Kanahara et al., throughout the publication, and, for example, at page 275, Introduction, teach:

    PNG
    media_image12.png
    170
    615
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    90
    612
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    182
    802
    media_image14.png
    Greyscale

Emphasis added.


With regard to Claims 1, 3 and 7, at Fig. 3, Kanahara et al. teach a resin-gold composite, wherein the plurality of gold particles includes gold particles completely encased in the resin particle, and partially exposed gold particles having a portion embedded in the resin particle and a portion exposed from the resin particle, and at least portions of the particles are three-dimensionally distributed in a surface section of the resin particle:

    PNG
    media_image15.png
    533
    832
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    79
    948
    media_image16.png
    Greyscale


From the SEM (Fig. 3g) and cross-sectional TEM (Fig. 3h) images of composite particles prepared from PB-NH2 particles and 20 nm Au NPs, it can be seen that the Au NPs are attached onto the PB-NH2-2 particles, as well as distributed below the surfaces of the polymer particles to form core–shell type composites.  The formation of core–shell type composites is expected to provide some exposure of the incorporated particles as more clearly shown at Figure S2 of the Kanahara et al. reference (Supplementary Information; PTO-892 mailed 01/10/2019):

    PNG
    media_image17.png
    133
    1094
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    83
    1089
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    337
    671
    media_image19.png
    Greyscale



These images clearly show that 60 wt % to 100 wt % of the metal particles exist in the surface section, as recited in Claim 1, wherein 5 wt % to 90 wt % of the metal particles existing in the surface section are the particles having a portion exposed from the resin particle, as recited in Claim 3.  Moreover, it can been seen that the average particle size thereof is within a range from 100 nm to 700 nm, as recited in Claim 1.  With regard to Claim 1, at page 276, left column 3rd paragraph, and page 279, left column, 2nd paragraph, and at Figure S2, Kanahara et al. teach the polymeric amino group and the polymeric carboxyl group as a substituent group capable of adsorbing gold particles via electrostatic attraction forces.  With regard to Claim 1, at page 276, left column, 4th paragraph, Kanahara et al. teach Au NPs with average diameters of 10, 20 or 50 nm.  Since Kanahara et al. teach a resin-metal composite having all of the structural elements of the instantly claimed is reasonably to assume that the quantity of the carried metal particles is within a range from 15 wt % to 70 wt %, as recited in Claim 1.  Applicant is reminded that, according to MPEP § 2112 V, once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to Applicant: 
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).


Accordingly, as evidenced by Kanahara et al., a person having ordinary skill in the art, before the effective filing date of the claimed invention, would have known that the distribution of Au NPs in polymer particles is a function of the molecular weight of polymer and the diameter of Au NPs.  Moreover, Akamatsu et al. teach that the mean particle size of the gold nanoparticles could be systematically controlled over a range of 10−30 nm simply by varying the reduction rate.  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the reaction conditions, taught by Akamatsu et al., to obtain the instantly claimed distribution and wt % of Au NPs in polymer particles, such as the surface-adsorbed metal particles to be 20 wt% or less of the metal particles, as recited in Claim 1.  The obviousness of this modification is further demonstrated, for example, by comparison Akamatsu et al.’ reaction conditions versus the reaction conditions of Embodiments 2 and 3 for synthesis of PV2VP latex:
			Akamatsu et al.		Embodiment 2	Embodiment 3
2VP			9.9 g				48 g			49.5 g
DVB			0.1 g			`	2 g			0.5 g
PEGMA		2 g				10 g			10 g
Aliquat 336		1 g				2 g			3 g
AIBA			0.1 g				0.5 g			0.25 g.
Acronyms used: 2-vinylpyridine (2VP), divinylbenzene (DVB), poly(ethylene glycol) methyl ether methacrylate (PEGMA) and α,α′-azodiisobutyramidine dihydrochloride (AIBA).
Moreover, obviousness of the instantly claimed resin-metal composites over a combination of the Akamatsu et al. and Kanahara et al. references is demonstrated by the fact that the positively charged poly(2-vinylpyridine) particles, taught by Akamatsu et al., may be considered as substituting equivalent of the positively charged amino-terminated polymer (= “nitrogenous polymer which has nitrogen ions on the main chain”) particles, taught by Kanahara et al., as both being capable of providing electrostatic interactions with Au NPs.  See Kanahara et al.’ s Abstract and Scheme 1 in Akamatsu et al. characterizing the polymers as positively charged.  Notably, the mere substitution of the nitrogenous polymer in the Kanahara et al. particles with the nitrogenous polymer (=poly(2-vinylpyridine), taught by Akamatsu et al., provides the instantly claimed resin-metal composites.  Applicant is reminded that, according to MPEP § 2144.06, it is prima facie obvious to substitute one component with another known functional or mechanical equivalent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3 and 7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 9 and 13-22 of copending Application No. 15/743,277 (the ‘277 application), Pub. No. US 2018/0209965 A1, published 07/26/2018 (PTO-892 mailed 01/10/2019), in view of Matsumura et al., US 2012/0329935, published 12/27/2012 (PTO-892 mailed 01/10/2019).
This rejection is maintained from the previous Office Action.
The ‘277 application claims: 

    PNG
    media_image20.png
    481
    1004
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    556
    1022
    media_image21.png
    Greyscale



Although the ‘277 application do not expressly claim “a nitrogenous polymer,” as recited in the instant Claim 1, as evidenced by the ‘277 application, for example in paragraph [0044], a nitrogen-containing polymer is preferable:

    PNG
    media_image22.png
    103
    803
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    138
    830
    media_image23.png
    Greyscale

Emphasis added.  


See MPEP § 804.II.B.2(a):  “The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim.”  Furthermore, as evidenced by Matsumura et al., it would have been prima facie obvious for one of ordinary skill in the art to have used gold as substituting equivalent of platinum.
This is a provisional obviousness-type double patenting rejection.

Declaration by Yasufumi Matsumura under 37 CFR § 1.132
The declaration under 37 CFR § 1.132 filed 02/09/2021 is insufficient to overcome the 112 rejection, because showing is not commensurate in scope with the claims.
The declaration is limited to the following structural characterization of the obtained resin-gold composites as follows: 
polypyrrole, the average particle size of the resin-gold composite 312 nm, the average particle size of the formed gold particles 25.1 nm, and the amount of carried gold 26.2 wt%;
polyamide, the average particle size of the resin-gold composite 429 nm, the average particle size of the formed gold particles 23.0 nm, and the amount of carried gold 31.5 wt%;
polyamic acid, the average particle size of the resin-gold composite 470 nm, the average particle size of the formed gold particles 24.4 nm, and the amount of carried gold 44.0 wt%;
polyimide, the average particle size of the resin-gold composite 451 nm, the average particle size of the formed gold particles 25.6 nm, and the amount of carried gold 42.2 wt%;
No data regarding the use of the obtained resin-gold composites as labels is provided in the declaration by Yasufumi Matsumura under 37 CFR § 1.132 filed 02/09/2021.
Since the type of resin and metal particles, particle sizes of metal particles and composites, as well as variations in metal particle loading, clearly have great impact on a composite stability, visibility and durability, these examples do not provide sufficient evidence of Applicant’s possession of the claimed structurally diverse genus of resin-metal composites composed of resin particles comprising nitrogenous polymers “being provided with, in a repeating unit thereof, a substituent group capable of adsorbing metal ions”, a metal particles comprising silver, nickel, copper, gold, palladium, or an alloy thereof, wherein the average particle size of the metal particles is within the broad range from 1 nm to 80 nm, loading amount of metal particles within the broad range of 15 wt%-70 wt%, and an average particle size of the resin-metal composite is within the broad range from 100 nm to 700 nm, which resin-metal composites possess the desirable functional characteristics in order to be useful as markers in immunoassays.  Moreover, given the fact established by Kanahara et al. that the polymer core structure plays a significant part in defining the structure of nitrogenous polymer-gold composites, one skilled in the art cannot expect that a resin-metal composite composed of resin and metal particles comprising silver, nickel, copper, gold, palladium, or an alloy thereof can provide for the instantly claimed resin-metal composite.
As such, Declarant’s submission is not commensurate in scope with the instant claims.
Response to Arguments
Applicant's arguments entered on 02/09/2021 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 112
At pages 6-9 of the Remarks, Applicant argues that the claim amendment overcome the 112(a) rejection. 
The Examiner respectfully disagrees and re-iterates that the disclosed species of the resin-gold composites, among which only the resin-gold composites, made of 4 polymers and having the average particle size of the resin-gold composite within a narrow range from 345 nm to 625 nm, the average particle size of the gold particles within a narrow range from 24.0 nm to 46.3 nm and the gold loading in the range within a narrow range from 53.2 wt% to 55.7 wt%, upon labelling an antibody show good color development for 256-fold diluted antigen, do not provide support for practically unlimited genus of resin-metal composites of the instant claims.
Claim Rejections - 35 USC § 103
At pages 10-11 of the Remarks, Applicant argues:

    PNG
    media_image24.png
    604
    1004
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    290
    1005
    media_image25.png
    Greyscale

First, Applicant’s allegation that “one of ordinary skill in the art should have been difficult to predict the result of applying the production conditions affecting the structure of Kanahara’s resin-metal composite to Akamatsu’s process” is not sustainable because, as taught by Kanahara et al., both in situ and ex situ methods of incorporating NPs into polymer particles are well-known in the art.   See page 275, Introduction. 
Second, as indicated above, a person having ordinary skill in the art, before the effective filing date of the claimed invention, would have known that the distribution of Au NPs in polymer particles is a function of the molecular weight of polymer and the diameter of Au NPs.  
Third, Akamatsu et al. teach that the mean particle size of the gold nanoparticles could be systematically controlled over a range of 10−30 nm simply by varying the reduction rate.  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the reaction conditions, taught by Akamatsu et al., to obtain the instantly claimed distribution and wt % of Au NPs in polymer particles, such as the surface-adsorbed metal particles to be 20 wt% or less of the metal particles, as recited in Claim 1.  
Fourth, the obviousness of this modification is further demonstrated, for example, by comparison Akamatsu et al.’ reaction conditions versus the reaction conditions of Embodiments 2 and 3 for synthesis of PV2VP latex:

			Akamatsu et al.		Embodiment 2	Embodiment 3
2VP			9.9 g				48 g			49.5 g
DVB			0.1 g			`	2 g			0.5 g
PEGMA		2 g				10 g			10 g
Aliquat 336		1 g				2 g			3 g
AIBA			0.1 g				0.5 g			0.25 g.
Acronyms used: 2-vinylpyridine (2VP), divinylbenzene (DVB), poly(ethylene glycol) methyl ether methacrylate (PEGMA) and α,α′-azodiisobutyramidine dihydrochloride (AIBA).


Fifth, obviousness of the instantly claimed resin-metal composites over a combination of the Akamatsu et al. and Kanahara et al. references is demonstrated by the fact that the positively charged poly(2-vinylpyridine) particles, taught by Akamatsu et al., may be considered as substituting equivalent of the positively charged amino-terminated polymer (= “nitrogenous polymer which has nitrogen ions on the main chain”) particles, taught by Kanahara et al., as both being capable of providing electrostatic interactions with Au NPs.  See Kanahara et al.’ s Abstract and Scheme 1 in Akamatsu et al. characterizing the polymers as positively charged.  Notably, the mere substitution of the nitrogenous polymer in the Kanahara et al. particles with the nitrogenous polymer (=poly(2-vinylpyridine), taught by Akamatsu et al., provides the instantly claimed resin-metal composites.  Applicant is reminded that, according to MPEP § 2144.06, it is prima facie obvious to substitute one component with another known functional or mechanical equivalent.

Double Patenting
At page 5 of the Remarks, Applicant argues that:
“defers discussion of the first provisional ODP rejection based on ‘277, as this application has an earlier effective filing date (2015/06/30) than the citation ‘277 (2016/07/07) and the provisional nonstatutory ODP rejection should be withdrawn if becoming the only rejection remaining, according to MPEP 804.”


The Examiner respectfully disagrees because, according to MPEP § 804 I.B.1, complete response to a nonstatutory double patenting (NDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action:
“1. Provisional Nonstatutory Double Patenting Rejections
A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.”  Emphasis added. 


Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641